DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 9/1/2020 and 1/11/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
 Status of Claims
Claims 1-55 are canceled.
Claims 56-89 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10672508. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10672508
Claim 56: An IoT system with cloud storage access, comprising:
one or more processors;

one or more processors, cause the IoT system to:
enable a first user to remotely control, via a web-enabled application, content captured by the IoT system,
wherein the web-enabled application enables the first user to :
selectively invite one or more individuals to access the content, and
control secured access, by the invited one or more individuals that have been authenticated, to the content, wherein the first user is capable of revoking authentication credentials of at least one of the invited one or more individuals and disallow access to the content.


an application services module including logic and programming to
enable the first user to set one or more triggers for controlling operation of an application device at the user premises based on at least one event detected using information from the user premises, and wherein the application device is in communication with the wide area network,
enable a first user to locally store at least a portion of the information on the application hub and to selectively invite one or more individuals to access the locally stored information via a remote wide area network connection,
enable the first user to control secured access to the locally stored information by the invited one or more individuals that have been authenticated, and
enable the first user to revoke authentication credentials of at least one of the invited one or more individuals and disallow access to the locally stored information.



	With regard to claims of the 57-70,72-81,83-88, each depending from one of independent claims 1,8 and 15, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,509,676 in view the foregoing nonstatutory double patenting rejection of claim 1.

Claims 56-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10403394. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 10403394
 Claim 56: An IoT system with cloud storage access, comprising:
one or more processors;
at least one WIFI interface configured for enabling access to a wide area network and/or a local area network that is at a user premises; and
one or more processors, cause the IoT system to:

wherein the web-enabled application enables the first user to :
selectively invite one or more individuals to access the content, and
control secured access, by the invited one or more individuals that have been authenticated, to the content, wherein the first user is capable of revoking authentication credentials of at least one of the invited one or more individuals and disallow access to the content.

    at least one data communication interface providing wide area network and local area network access; and
     an application services layer module including logic controllable by a services management center, said application services layer module 
      


Claims 56-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9569587. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
Claim 56: An IoT system with cloud storage access, comprising:
one or more processors;
at least one WIFI interface configured for enabling access to a wide area network and/or a local area network that is at a user premises; and
one or more processors, cause the IoT system to:
enable a first user to remotely control, via a web-enabled application, content captured by the IoT system,
wherein the web-enabled application enables the first user to :
selectively invite one or more individuals to access the content, and
control secured access, by the invited one or more individuals that have been authenticated, to the content, wherein the first user is capable of revoking authentication credentials of at least 
U.S. Patent No. 9569587
Claim 1: An application gateway locatable at a user premises, comprising:
    at least one data communication interface providing wide area network and local area network access; and
     an application services layer module including logic controllable by a services management center, the application services layer module providing the capability for a application gateway user to: store personal e-health information on the application gateway,selectively invite another user group of users to access the personal e-health information from the application gateway via a remote wide area network connection, provide secure access and authentication credentials to another user or group of users, enabled the first gateway user to control a type and amount of the personal e-health information 




Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to storing personal information and selectively inviting users to access personal information; and only differing in that the claims of the '587 patent explicitly recite enabled the first gateway user to control a type and amount of the personal e-health information another user or group of users can access, and  revoke the authentication credentials of the another user or group of users and disallow access to the personal e-health information. Thus the claims of the ‘587 patent are rendered as obvious variants of the instant claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 82-88 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter. The instant claims are drawn to a “computer-readable storage medium”, which in light of the disclosure, appears to encompass electronic signals. Examiner notes that, the term does not appear to have been defined in the specification as to explicitly excluding all forms of transitory media, and thus will be interpreted as to encompassing signals for the purposes of examination. Examiner respectfully suggests that the rejections can be overcome by amending the claims to recite a “non-transitory computer-readable storage medium”, or “medium” or “media” is replaced by “device or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 71-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al(US 6,820,204) in view of Harrison et al(US 2001/0049786).
Claims 71,78: Desai disclose enabling a first user to remotely control, via a web-enabled application acquisition of content at a user at a user premises in (fig.9,13;col.14,lines 11-34: Registered user selectively provide access to each view to one or more third party users of the information exchange system). Desai disclose enabling the first user to selectively invite one or more individuals to access the content in (col.29,lines 59-67; col.30,lines 1-4; fig.50:Message is sent to those selected members for invited list to chat event or access to file). Desai disclose enabling the first user to control secured access by the invited one or more individuals that have been authenticated to the content in 
Claim 72: Desai disclose encrypting locally stored content and subsequently decrypting locally stored content based upon positive authentication of authentication credentials in (col.13,lines 1-8,col.14,lines 45-55;col.16,lines 34-42).
Claim 73: Desai disclose enabling the first user to modify an amount of the content accessible to the invited one or more individuals in (col.14,lines 1-17). 
Claim 74: Desai disclose allowing an electronic device that is located remote from user premises to access the content in (col.14,lines 56-67).
Claim 75: Desai disclose content includes video, personal e-health information, and/or medical information in (col.19,lines 8-22).
Claim 76: Desai disclose associating tags and comments from the first user with the content in (col.19,lines 1-16).
Claim 77: Desai disclose notifying the invited one or more individuals of automatic updates as the occur when an automatic update causes a change of the content in (col.9,lines 32-52).
Claim 79: Desai disclose locally storing content in a memory storage element, disk ,memory storage, or a hard drive in (fig.13).

Claim 81: Desai disclose sending the content for streaming to the invited one or more individuals and/or the first user in (col.23,lines 5-25). 
Claim 82: Desai disclose enabling a first user to remotely control, via a web-enabled application acquisition of content at a user at a user premises in (fig.9,13;col.14,lines 11-34: Registered user selectively provide access to each view to one or more third party users of the information exchange system). Desai disclose enabling the first user to selectively invite one or more individuals to access the content in (col.29,lines 59-67; col.30,lines 1-4; fig.50:Message is sent to those selected members for invited list to chat event or access to file). Desai disclose enabling the first user to control secured access by the invited one or more individuals that have been authenticated to the content in (col.30,lines 39-67:The user is prompted for the instant access code. The system checks for a match and if there is a match user is granted entry to the selected chat event or access file). Desai does not specifically disclose enable the first user to revoke authentication credentials of at least one of the invited one or more individuals. Harrison disclose credential revocation scheme in (page 2[0014]. It would have been obvious to person of ordinary skill in the art at the time invention was made to employ credential revocation scheme as taught in Harrison with system of Desai in order to prevent continuous attack such as brute forces attack where various combination of credentials are repeated infinitely or continuously until positive authentication is achieved thus revocation scheme completely block against intruders trying to access the system.
Claim 83: Desai disclose encrypting locally stored content and subsequently decrypting locally stored content based upon positive authentication of authentication credentials in (col.13,lines 1-8,col.14,lines 45-55;col.16,lines 34-42).
Claim 84: Desai disclose enabling the first user to modify an amount of the content accessible to the invited one or more individuals in (col.14,lines 1-17). 

Claim 86:  Desai disclose content includes video, personal e-health information, and/or medical information in (col.19,lines 8-22).
Claim 87: Desai disclose invited and authenticated of the one or more individuals can place tags comments on accessible content from the user premises in (col.19,lines 1-16).
Claim 88: Desai disclose notifying the invited one or more individuals of automatic updates to the content in (col.9,lines 32-52).
Claim 89: Desai disclose locally storing content at the user premises and sending at least a portion of the locally stored  content for remote viewing, via the web-enabled application, by the invited one or more individuals in (col.23,lines 5-25). 

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HOSUK SONG/Primary Examiner, Art Unit 2435